Case: 4:20-cr-00501-AGF Doc. #: 33 Filed: 06/17/21 Page: 1 of 1 PagelD #: 130

To Whom it May Concern:

My name is Carolyn Goody. I am the sister of William White and would like to tell you a little bit about him.
He is one of the most loyal, giving and loving person you will ever know. He is the type of person that will
give

you his last deliar if he knows that you truely are in need of it. I have witnessed this this last year with a
woman and her children that he helped to suppot them so much that others including myself had to help him make
ends meet. This is not the first person that he has done this for. There have been many people that he has
helped

financially, provided his home so that people would have a place to stay, paid for groceries, bought clothes,
paid for schooling and provided spiritual guidance too. He is a very positive person with a positive outlook
on life, even though he had a rough childhood himself. He has been through the ministry and always Shows the
love of God to everyone he comes in contact with. I do not claim to know what all has gone on with him in this
situation but I can tell you that in his heart of hearts he would never hurt anyone as that is not the type of
person he is. He believes in the Lord and tries his hardest to be the kind of man the Lord wants him to be.

I am writing this as I know he is a good person and only wish the best for him.
